DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4-8, and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizaki (US publication 2021/0183902 A1), hereinafter referred to as Ishizaki902.

Regarding claim 1, Ishizaki902 teaches a low-latency thin film transistor (fig. 1 and related text), comprising a gate (2, [0055]), an active layer (6, [0055]) disposed on a side of the gate (fig. 1), and a source (4) and a drain (5, [0055]) disposed above the gate (fig. 1), wherein the source and the drain are respectively connected to the active layer (fig. 1); wherein the source is a strip structure (fig. 1a), the drain is a U-shaped structure (fig. 1a), the drain comprises a connection portion (curved bottom portion of U), and a first side (left arm of U) and a second side (right arm of U, fig. 1a) respectively extending from both ends of the connection portion (fig. 1a), the source is disposed between the first side and the second side (fig. 1a), and at least part of an orthographic projection of the connection portion in a direction perpendicular to the active laver is located outside an orthographic projection of the gate in the direction perpendicular to the active layer (fig. 1a).
Regarding claim 4, Ishizaki902 teaches wherein the active layer covers a region between the source and the first side; and the active layer covers a region between the source and the second side (fig. 1a).
Regarding claim 5, Ishizaki902 teaches wherein the source extends close to the connection portion (fig. 1a).
Regarding claim 6, Ishizaki902 teaches wherein the low-latency thin film transistor comprises a gate insulating layer (3, [0055]) disposed on the gate, and the active layer is disposed on the gate insulating layer (fig. 1a).
Regarding claim 7, Ishizaki902 teaches wherein the low-latency thin film transistor comprises a gate insulating layer (3, [0055]) disposed on the active layer, wherein the gate is disposed on the gate insulating layer (fig. 1a); and an interlayer insulating layer (7, [0067], fig. 1) disposed on the gate insulating layer and covering the gate, wherein the source and the drain are respectively electrically connected to the active layer through the interlayer insulating layer (fig. 1).
Regarding claim 8, Ishizaki902 teaches an array substrate, comprising the low-latency thin film transistor as claimed in claim 1, wherein the array substrate comprises a base substrate ([0009]) and a plurality of pixel units distributed in an array on the base substrate (display unit has a plurality of pixel units and each pixel unit will have a plurality of sub-pixels with a plurality of thin film transistors, [0009], fig. 1), each pixel unit at least comprises a main pixel electrode (pixel unit electrode 10), a sub-pixel electrode (electrode of a sub-pixel), a first thin film transistor electrically connected to the main pixel electrode, and a second thin film transistor electrically connected to the sub-pixel electrode; wherein the first thin film transistor or the second thin film transistor is the low-latency thin film transistor (each pixel unit has a plurality of thin film transistors and are electrically connected, fig. 1).
Regarding claim 11, Ishizaki902 teaches wherein the active layer covers a region between the source and the first side; and the active layer covers a region between the source and the second side (fig. 1a).
Regarding claim 12, Ishizaki902 teaches wherein the source extends close to the connection portion (fig. 1a).
Regarding claim 13, Ishizaki902 teaches wherein the low-latency thin film transistor comprises a gate insulating layer (3, [0055]) disposed on the gate, and the active layer is disposed on the gate insulating layer (fig. 1a).
Regarding claim 14, Ishizaki902 teaches wherein the low-latency thin film transistor comprises a gate insulating layer (3, [0055]) disposed on the active layer, wherein the gate is disposed on the gate insulating layer (fig. 1a); and an interlayer insulating layer (7, [0067], fig. 1) disposed on the gate insulating layer and covering the gate, wherein the source and the drain are respectively electrically connected to the active layer through the interlayer insulating layer (fig. 1).
Regarding claim 15, Ishizaki902 teaches wherein the array substrate comprises a third thin film transistor connected to the second thin film transistor, and the third thin film transistor is the low-latency thin film transistor (display unit has a plurality of pixel units and each pixel unit will have a plurality of sub-pixels with a plurality of thin film transistors and are electrically connected, fig. 1).
	

Claim 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki902, as applied to claim 8 above, and further in view of No et al. (US publication 2017/0108723 A1), hereinafter referred to as No723.

Regarding claim 16, Ishizaki902 discloses all the limitations of claim 8 as discussed above on which this claim depends.
Ishizaki902 does not explicitly teach a display panel, wherein the display panel comprises a color film substrate and the array substrate as claimed in claim 8, and a liquid crystal layer is disposed between the color film substrate and the array substrate.
No723 teaches a display panel, wherein the display panel comprises a color film substrate (302, ([0030 and 0097], fig. 2) and the array substrate (301, [0097]) as claimed in claim 8, and a liquid crystal layer (333, [0030]) is disposed between the color film substrate and the array substrate (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizaki902 with that of No723 so that a display panel, wherein the display panel comprises a color film substrate and the array substrate as claimed in claim 8, and a liquid crystal layer is disposed between the color film substrate and the array substrate for making a liquid crystal display with improved quality ([0127]).
Regarding claim 17, Ishizaki902 teaches wherein the array substrate comprises a third thin film transistor connected to the second thin film transistor, and the third thin film transistor is the low-latency thin film transistor (display unit has a plurality of pixel units ([0009]) and each pixel unit will have a plurality of sub-pixels with a plurality of thin film transistors and are electrically connected, fig. 1).
Regarding claim 20, Ishizaki902 teaches wherein the active layer covers a region between the source and the first side; and the active layer covers a region between the source and the second side (fig. 1a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828